DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 08/18/2022 have been entered. Claims 16-30 and 36-37 remain pending in the application. The amendments overcome each of the claim objections and rejections under 35 USC 112(b) set forth in the previous office action dated 05/27/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21, 36, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “an interior surface” in line 2. Claim 20 depends from claim 19, which sets forth an interior surface in line 2. Therefore, it is unclear if the interior surface recited in claim 20 is referring to a different interior surface or a separate/additional surface. For the purpose of examination, the interior surfaces are interpreted as being the same and it is suggested that “an interior surface” in claim 20 be amended to read “the interior surface”.
Claim 36 recites “the coupler is coupled to the capsule prior to loading of the clip onto the applicator”. The claim limitations appear to recite steps of using the device. However, because the claim is directed to a device, the limitations should be written as an intended use of the device, particularly because the applicator is not a positively recited element of the claimed device. Examiner suggests amending the claim to recite “the coupler is configured to be coupled to the capsule prior to loading of the clip onto the applicator”.
Claim 37 recites “the coupler disengages from the capsule during deployment” in lines 1-2.  The claim limitations appear to recite steps of using the device. However, because the claim is directed to a device, the limitations should be written as an intended use of the device. Examiner suggests amending the claim to recite “the coupler is configured to disengage from the capsule during deployment”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (US 2018/0153552).


Regarding claim 25, King et al. discloses a clip device (200, FIGS 1-2, paragraph [0051] discloses system 200 is substantially similar to the system 100 described above and therefore elements which are omitted in FIG 2 are interpreted be the same as those disclosed in the device of FIG 1) for treating tissue, comprising: a clip (202, paragraph [0051]; substantially similar to 102) including a pair of clip arms (114, FIG 1, paragraph [0035]), each of the clip arms extending from a proximal end (118) to a distal end (116), proximal ends of the clip arms slidably received within a channel (240) of a capsule (208, paragraph [0051]) to be moved between an open configuration and a closed configuration (Paragraph [0037]), a proximal end of the capsule including a pair of openings (262) extending through a wall thereof (FIG 2, paragraph [0052]); and3Attorney Docket No. 10121/37802 (19-0227USO1)USPTO Customer No. 104919 a coupler (206, FIGs 2-3, paragraphs [0051-0054]) mounted over the proximal end of the capsule (FIG 2, paragraphs [0052]) via a pair of deployment arms (Two of opposing arms 252 and 276, See FIG 3 below, paragraphs [0052-0054 and 0056]) including engaging features (254) extending laterally inward from an interior surface thereof (FIG 3) to engage the pair of openings of the capsule (Paragraph [0052], FIG 2), the coupler including retention arms (Other two of opposing arms 252 and 276, paragraphs [0053-0055]) configured to engage a bushing of an applicator to couple the bushing to the coupler (Paragraph [0053] discloses 260 can include a plurality of correspondingly sized and shaped windows or grooves for receiving the plurality of tabs 250 therein. The grooves or windows form a corresponding projection as shown in FIG 2 similar to engaging features 162. If is further noted that the claim does not positively recite the bushing or the applicator, therefore the coupler need only be configured for engagement with a bushing/applicator of some shape or size), the deployment arms configured so that, when a pre-determined compressive force is applied to the coupler, the deployment arms proximally slidable along the corresponding portion of the applicator so that the bushing deflects the deployment arms out of engagement with the capsule (Because the bushing is not a positively recited element of the device, the deployment arms are interpreted as being at least configured such that a compressive force could urge them away from and out of engagement with the capsule) and the coupler is separable from the capsule while remaining coupled to the bushing (Engaging features 254 disengage upon proximal retraction, paragraph [0054], thus disengaging the coupler from the capsule. This disengagement could be achieved while the capsule remains coupled to at least some bushing, which is not a positively recited element of the device).  

    PNG
    media_image1.png
    336
    573
    media_image1.png
    Greyscale

Regarding claim 26, King et al. discloses the retention arms include retention features (250, FIGs 2-3) extending laterally inwardly from an interior surface of the retention arms toward a longitudinal axis of the coupler (FIG 3) for engaging a corresponding portion of an applicator (Paragraph [0053], wherein the corresponding portion is 260 of applicator 204).  
Regarding claim 27, King et al. discloses the deployment arms include curved portions proximal of the engaging features (Ramped surfaces 256 are proximal of engaging features 254 and are curved in the radial direction to match the circumference of the coupler), the curved portions curved inward toward a longitudinal axis of the coupler so that a diameter of the coupler between the curved portions is smaller than a diameter of the coupler along a remaining portion thereof (A diameter of the coupler taken at the ramped portion 256 is smaller than a diameter taken at surface 255, FIG 3).  
Regarding claim 28, King et al. discloses each of the retention arms includes a first protrusion (254 of the retention arms) extending laterally inward from an interior surface of the corresponding retention arm (255, FIG 3), the first protrusion engaging a portion of the capsule to prevent a proximal movement of the capsule relative to the coupler (254 on each of the retaining arms engages a corresponding window of capsule 208 to prevent longitudinal movement of the capsule relative to the coupler).  
Regarding claim 29, King et al. discloses each of the retention arms includes a second protrusion (254 of the retention arms) extending laterally inward from an interior surface thereof (255, FIG 3), each of the second protrusions being positioned distally of the retention feature of the corresponding retention arm (254 are positioned distal to retaining features 250, FIGS 2-3) so that the corresponding portion of the applicator (projection of 260 of 210) is receivable therebetween (FIG 2 shows that the projection of 260 is positioned longitudinally between 254 and 250).  
Regarding claim 30, King et al. discloses a depth of the second protrusion is selected so that, when the pre-determined compressive force is applied to the coupler, the second protrusion is permitted to slide proximally past the corresponding portion of the applicator (If 210 were advanced through the lumen of coupler 206, at some point during translation, the proximal end of the projection of the flexible member is at least configured such that it could come in contact with the second protrusion).  
Allowable Subject Matter
Claims 16-19 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 16, the prior art of record fails to teach or render obvious a clipping system wherein the deployment arms are configured to slide proximally along the projection such that the bushing deflects the deployment arms radially outward to disengage the engaging features from the capsule so that the coupler is separable from the capsule while remaining coupled to the bushing, in combination with the remaining limitations of the claims. The closest prior art is King, as outline in the previous rejection dated 05/27/2022, which discloses the limitations of claim 16 but is silent regarding the coupler being separable from the capsule while remaining coupled to the bushing. 
Response to Arguments
Applicant argues on page 6 that the interpretation of claim language “engaging feature” in claims 16, 18, 20, 25, 27 and “retention features” in claim 16, 17, 20, and 26 as invoking 35 USC 112(f) is improper because the limitations do not use the term “means” or “step”. Examiner respectfully disagrees because “means for” or “step for” are not the only phrases capable of invoking an interpretation under 35 USC 112(f). Any generic placeholder which is modified by functional language and not modified by sufficient structure also creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 USC 112(f). In this particular instance, “feature” is the generic placeholder while “engaging” or “retaining” is the functional language, absent a recited structure for performing said function. Applicant’s disclosure of the structure of the engaging feature and retention feature is acknowledged but this structure cannot be read into the claim and one of ordinary skill would not understand these to be the only structure capable of achieving the claimed function. Therefore, the presumption is understood to be overcome.
Applicant’s arguments, see pages 8-9, with respect to the rejection of claim 16 have been fully considered and are persuasive.  The rejection of claim 16 under 35 USC 102(a)(1) in view of King has been withdrawn. 
With respect to claim 25, applicant argues the claim is allowable for the same reasons as claim 16 because it recites similar limitations. Examiner disagrees because the allowable feature of claim 16 pertains to the engagement and disengagement between the capsule, the coupler, and the bushing. Unlike claim 16, claim 25 does not positively recite the bushing, therefore the allowable feature is not present and the previous rejection in view of King is sustained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/               Primary Examiner, Art Unit 3771